Citation Nr: 0727338	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO. 05-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for carpal tunnel 
syndrome of the right arm, previously claimed as peripheral 
neuropathy, including as secondary to the service-connected 
cervical spine degenerative joint disease.

2. Entitlement to an increased evaluation of cervical spine 
degenerative joint disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E.S., an observer from Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 until April 
1949 and from August 1958 until January 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. The claims file was subsequently 
transferred to the jurisdiction of the Los Angeles, 
California RO. In August 2007, the Board granted a motion to 
advance this case on the docket. 38 C.F.R. § 20.900(c) 
(2006).

During the June 2007 Board hearing the veteran raised a claim 
for entitlement to service connection for headaches, 
including as secondary to the service-connected cervical 
spine condition. This issue has not been adjudicated and as 
such is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. Carpal tunnel syndrome was not shown during service and is 
not related to service or an event of service origin.

2. The veteran's degenerative disc and joint disease of the 
cervical spine did not cause or make worse carpal tunnel 
syndrome.

3. The cervical spine degenerative joint disease does not 
manifest with unfavorable ankylosis of the entire spine or 
result in incapacitating episodes of at least 6 weeks 
duration during the past 12 months.

4. The cervical spine degenerative joint disease does not 
manifest with incomplete or complete paralysis of the 
cervical nerves.


CONCLUSIONS OF LAW

1. Carpal tunnel syndrome of the right arm was not incurred 
in or aggravated by active military service, including as 
secondary to the service-connected cervical spine 
degenerative joint disease. 38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2006).

2. The criteria for an evaluation in excess of 40 percent for 
cervical spine degenerative joint disease have not been 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5003, 5290 5293, 5242, 5243 (2002-2006), 
4.124a, Diagnostic Codes 8510-8513 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in May 2003, 
September 2003, February 2006 and March 2006. These letters 
effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim. The March 2006 letter advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The VA outpatient 
treatment records and private treatment records are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination in connection with his claim 
and provided testimony at RO and Board hearings. 

The Board notes that the veteran's claims file has been 
rebuilt and some records are unavailable. In cases where the 
claimant's service records are unavailable through no fault 
of the claimant, there is a heightened obligation to assist 
the claimant in the development of his case. O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). The heightened duty to 
assist the claimant in developing facts pertinent to his 
claim in a case where service records are presumed destroyed 
includes the obligation to search for alternative medical 
records and alternative sources of evidence to substantiate 
the claim. Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore 
v. Derwinski, 1 Vet. App. 401 (1991). 

In the present case, the RO advised the veteran that his 
claims file was unavailable in September 1999. The RO 
requested the veteran submit copies of any old rating 
decisions and other evidence he had in his possession. In 
response to this request, the veteran submitted a November 
1987 Board decision. The RO also attempted to obtain 
duplicate records from the veteran's representative. 
Furthermore, in connection with the current claim, the RO 
advised the veteran in a February 2005 letter that he could 
submit alternative sources of evidence, including lay 
statements, statements from service medical personnel, 
employment physical examinations, pharmacy records, insurance 
examinations and other medical records. 

Although the veteran seeks service connection for carpal 
tunnel syndrome, the lack of service medical records in this 
case is not fatal to the claim. Specifically, the veteran has 
testified that he first treated for carpal tunnel syndrome in 
2003, many years after service. Furthermore, the veteran's 
primary contention is that the carpal tunnel syndrome was 
caused by the service-connected degenerative joint and disc 
disease of the cervical spine. Therefore, a remand for an 
additional search for the service medical records would serve 
no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. In fact, in 
June 2007, after reviewing the evidence of record, the 
veteran's representative indicated there was no additional 
evidence to submit. There appears to be no further sources of 
evidence that would support the claim, and further 
development would be futile. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review. 

The Merits of the Claim

The veteran seeks service connection for carpal tunnel 
syndrome, including as secondary to the service-connected 
degenerative disc disease of the cervical spine. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As explained above, this is a case where the service medical 
records and other documents are unavailable. Under such 
circumstances, there is a heightened obligation on the part 
of VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule. Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the appellant's medical records have been destroyed. See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant. Russo v. 
Brown, 9 Vet. App. 46 (1996).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran has a current disability of carpal tunnel 
syndrome as diagnosed in the VA outpatient treatment records 
and the March 2005 VA examination. The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

As indicated above, the service medical records are 
unavailable in this matter. However, during the June 2007 
Board hearing, the veteran testified that he did not seek 
treatment for carpal tunnel syndrome until 2003. In a 
September 2003 statement, the veteran reported that he had 
numbness and tingling of the right arm and hand around 1959 
and 1960. 

Although the veteran is not a medical professional, he is 
competent to report his symptoms, including numbness and 
tingling of the arms. As such, his report of numbness and 
tingling as early as 1959 will be accepted as the inservice 
incurrence. See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Furthermore, 
the Board finds the veteran's testimony to be credible as 
there are no conflicting statements in the record nor is 
there any evidence suggesting the veteran was mistaken. See 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006). 

What is missing is competent medical evidence of a nexus. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
records relate the diagnosed carpal tunnel syndrome directly 
to any event or incident during service. To assume otherwise 
would be speculation and the law has recognized in this 
regard that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

However, the veteran's primary contention is that the 
service-connected cervical spine caused the currently 
diagnosed carpal tunnel syndrome. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a) 
(2003). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. 

In this regard, the veteran has both a current diagnosed 
disability of carpal tunnel syndrome and a service-connected 
disability of degenerative joint disease of the cervical 
spine. Thus, the remaining element is a nexus, or link, 
connecting the carpal tunnel syndrome to the cervical spine 
condition.

The evidence for consideration in connection with the 
veteran's claim consists of private and VA medical records, 
as well as the reports of VA examinations. After reviewing 
the evidence of record, the Board is of the opinion that the 
veteran's service-connected cervical spine did not cause or 
aggravate the carpal tunnel syndrome, and therefore service 
connection on a secondary basis is not warranted.

A March 2003 letter from R.F.B., M.D. indicated the veteran's 
nerve conduction study was consistent with a diagnosis of 
carpal tunnel syndrome. The physician reported the veteran 
had symptoms of carpal tunnel syndrome for several years. The 
physician explained he felt the condition should be 
considered for being service related but indicated he could 
not definitively prove a service-related injury precipitated 
the condition.

A June 2003 VA examination reflected complaints of numbness, 
tingling, and loss of strength in the right hand. The veteran 
reported he worked part-time as a plumber and carpenter. 
Clinical examination revealed the cranial nerves II through 
XII were grossly intact. Grip strength was strong and equal 
bilaterally. Strength of the arms was strong and equal 
bilaterally. Vibratory sense and gross sensation were intact 
bilaterally. There was some loss of sharp versus dull 
sensation in the right hand at the index, middle, ring and 
little fingers; however, sensation was intact to the palm and 
thumb. The examiner noted that a December 2002 nerve 
conduction study showed mild focal neuropathy of the right 
median nerve at the wrist consistent with carpal tunnel 
entrapment. The examiner continued to state that this nerve 
conduction study found no electrodiagnostic evidence of right 
C5-T1 radiculopathy, ulnar or radial neuropathy. The 
diagnosis was carpal tunnel entrapment. The examiner 
indicated the carpal tunnel entrapment was not at least as 
likely as not related to the neck injury.

The veteran underwent a VA examination in March 2005. During 
this examination he complained of numbness to the right hand 
and numbness from the right elbow to the distal aspects of 
the tips of the fingers on the right hand. He explained the 
numbness began in 1958 concurrent with the cervical spine 
pain. He indicated he was able to perform activities of daily 
living. He indicated the arm was numb approximately 25-30 
times during the prior year, and the numbness lasted 3-6 
minutes each time. Numbness was relieved by resting the arm. 
Clinical examination revealed the cranial nerves II through 
XII were grossly intact. Deep tendon reflexes were 2+ to 
upper and lower extremities bilaterally. Sensation of upper 
and lower extremities was intact to sharp versus dull and 
vibratory sense bilaterally. There was complete range of 
motion of the hands bilaterally with tips of fingers touching 
tips of thumbs and tips of fingers approximating median fold 
of the palm bilaterally. Grip strength was strong and equal. 

The examiner noted there was an electromyography (EMG) study 
dated in December 2002 that showed results consistent with 
carpal tunnel syndrome rather than cervical radiculopathy. 
The examiner indicated the examination was negative and 
explained the numbness and tingling of the right arm were not 
evident upon examination. As the sensation and range of 
motion were grossly intact without deficits and the EMG study 
showed carpal tunnel syndrome of the right hand but no 
evidence of cervical radiculopathy, the examiner explained 
the veteran's symptoms of right hand numbness would not be at 
least as likely as not related to the cervical injury but 
would much more likely be related to carpal tunnel syndrome 
of the right hand. 

In August 2005, the veteran was seen at the VA Medical Center 
for neurologic evaluation of the right upper extremity. The 
veteran related a history of numbness of the right hand and 
arm while driving, sleeping and with repetitive activity. He 
explained the numbness improved if he held the arm down. The 
numbness extended to the elbow and shoulder. He also reported 
radicular pain in the neck and right arm when he performed 
activities such as neck extension. The pain and numbness of 
the neck radiated down the right arm to the digits and was 
occasionally severe. 

Range of motion examination demonstrate mild pain in the neck 
and right arm with foraminal compression maneuvers to the 
right. Motor examination reflected no drift. Bulk tone and 
strength were normal in the upper extremities with the 
exception of the right triceps at 4/5. Rapid alternating 
movement was normal and reflex examination revealed symmetric 
normally active responses of the biceps, triceps, 
brachioradialis, patellar and Achilles sites. Sensory 
examination reflected normal palmar graphesthesia and 
stereognosis. There was also normal position and light tough. 
Pinprick to the hands was normal. Finger to nose and other 
cerebellar function was normal. The Teflon coated monopolar 
needle electromyography was normal. On insertion, at rest and 
with action, normal activity was seen in the abductor 
pollicis brevis, first dorsal interossei, flexor carpi 
ulnaris and radialis, extensor communis, extensor carpi 
radialis and ulnaris, biceps, triceps and deltoid. The 
supraspinatus, infraspinatus and cervical musculature from C5 
to T1 was normal. The concluding assessment was mild to 
moderate carpal tunnel syndrome right; cervical radiculalgia, 
right C7; multilevel cervical spondylosis with symptomatic 
foraminal stenosis C6-7; and multi level cervical 
degenerative disc disease. The physician explained that the 
numbness from driving and sleeping was due to the carpal 
tunnel syndrome. These mild electrical abnormalities did not 
require decompression. The neck and radicular arm pain with 
neck movement was secondary to foraminal stenosis.

Other VA and private medical records reflect complaints and 
treatment of numbness and document a diagnosis of carpal 
tunnel syndrome. However, as these records do not contain an 
opinion as to the etiology of the carpal tunnel syndrome they 
are not probative as to the inquiry of whether there is 
evidence of a nexus between the carpal tunnel syndrome and 
the service-connected cervical spine degenerative joint 
disease. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(Addressing the Board's responsibility to assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value). 

The veteran also presented testimony in support of his claim 
at a June 2007 Board hearing. The veteran testified that 
around 2004 or 2005 a VA physician indicated he thought the 
carpal tunnel syndrome may be related to the neck condition 
and scheduled the veteran to see a neurologist. The veteran 
indicated that the neurologist found the carpal tunnel 
syndrome was not related to the neck condition. The veteran 
described his symptoms as a tingling sensation down the right 
arm to the fingertips when he was in any position for a 
prolonged period of time. He explained that relaxing the arm 
alleviated the tingling. He denied taking any medication for 
the carpal tunnel syndrome. The veteran explained he first 
began having problems with carpal tunnel syndrome around 
2003. 

Additionally, in a September 2003 statement, the veteran 
reported that a Navy doctor informed him in 1959 or 1960 that 
the neck pinched the nerve controlling movement in the arms 
and caused tingling and numbness. The veteran's assertion as 
to the cause of the tingling and numbness, however, does not 
constitute competent medical evidence. See Robinette v. 
Brown, 8 Vet. App. 69 (1995) ("the connection between the 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence"). In addition, there is no indication 
that the doctor identified carpel tunnel syndrome, but rather 
was discussing the symptoms associated with the veteran's 
neck disability.

To the extent that these medical records describe any 
radiculopathy, this is a separate and distinct medical 
condition from carpal tunnel syndrome. Carpal tunnel syndrome 
is defined as a complex of symptoms resulting from 
compression of the median nerve in the carpal tunnel, with 
pain and burning or tingling paresthesias in the fingers and 
hand, sometimes extending to the elbow. See Wilson v. Brown, 
7 Vet. App. 542, 544 (1995); see also Dorland's Illustrated 
Medical Dictionary 1812 (30th Ed. 2003). Cervical 
radiculopathy, on the other hand, is defined as a disease of 
the cervical nerve roots, often manifesting as neck and 
shoulder pain. See Kellar v. Brown, 6Vet. App. 157, 161 
(1994); See also Dorland's Illustrated Medical Dictionary 
1562 (30th Ed. 2003). Any cervical spine radiculopathy will 
be considered in connection with the veteran's claim for an 
increased evaluation for degenerative joint disease of the 
cervical spine. 

In sum, the only link between the two conditions is the 
veteran's September 2003 statement noting that a Navy doctor 
told him the neck injury pinched his nerve and caused 
numbness and tingling of the arm. However, this statement of 
what a physician purportedly told the veteran does not 
constitute competent medical evidence. See Robinette v. 
Brown, 8 Vet. App. 69 (1995). The two VA examinations found 
the carpal tunnel syndrome was not related to the cervical 
spine degenerative joint disease and an opinion from a 
private physician indicated a connection between the cervical 
spine and the carpal tunnel syndrome could not be 
definitively proven. Thus, the competent medical evidence of 
record is against the veteran's claim.

Without competent medical evidence of a nexus, service 
connection is not warranted. Therefore, the preponderance of 
the evidence is against the veteran's claim. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation

The RO granted a 40 percent evaluation in a September 1999 
rating decision pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5293. The veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disability. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

The veteran's cervical spine disability was previously rated 
under Diagnostic Code 5003 for Arthritis, Degenerative and 
Diagnostic Code 5293 for intervertebral disc syndrome. 
Diagnostic Code 5003 for degenerative arthritis has remained 
essentially unchanged and mandates the disability be rated 
upon the limitation of motion of the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. If the 
disability is noncompensable under the appropriate Diagnostic 
Code for the joint involved, a 10 percent rating will be for 
application for such major joint or group of minor joints 
affected by limitation of motion. Id. Limitation of motion 
needs to be objectively shown by findings such as swelling, 
muscle spasm, or painful motion. Id. In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id.

At the time the veteran filed his claim in April 2003, the 
regulation for Diagnostic 5293 provided for evaluations 
between 10 and 60 percent based on the frequency and total 
duration of incapacitating episodes. An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Under Diagnostic Code 5293, a 40 percent evaluation was 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks during the 
past twelve months; and a 60 percent evaluation was assigned 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months. That Diagnostic 
Code also provided an alternative method for evaluating 
intervertebral disc syndrome by providing for separate 
evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities in assigning whichever method resulted in the 
higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

With respect to chronic orthopedic manifestations, under the 
rating criteria in effect at the time the veteran filed his 
claim in April 2003, a 10 percent evaluation was for 
assignment for slight limitation of motion of the cervical 
spine, 20 percent for moderate limitation of motion and 30 
percent for severe limitation of motion of the cervical 
spine. 38 C.F.R. § 4.71a, Diagnostic Code 5290. A 30 percent 
evaluation was assigned upon a showing of favorable ankylosis 
of the cervical spine and a 40 percent evaluation was 
assigned for unfavorable ankylosis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5287. A 60 percent evaluation was warranted 
for ankylosis at a favorable angle under Diagnostic Code 
5286. A 100 percent evaluation was warranted for ankylosis at 
an unfavorable angle, with marked deformity and involvement 
of the major joints (Marie-Strumpell type) or without other 
joint involvement (Bechterew type). 38 C.F.R. § 4.71a, 
Diagnostic Code 5286.

As for neurological disabilities, evaluations were generally 
assigned based on whether the paralysis of a particular nerve 
is complete or incomplete. For example, under the Diagnostic 
Codes pertaining to the upper radicular group, the middle 
radicular group, the lower radicular group and the 
musculospiral nerve, a 20 percent evaluation was for 
assignment for mild incomplete paralysis; a 30 and 40 percent 
evaluation for moderate incomplete paralysis of the minor and 
major extremity, respectively; and a 40 and 50 percent 
evaluation for severe incomplete paralysis of the minor and 
major extremity, respectively. For complete paralysis, a 60 
percent evaluation is for assignment with involvement of the 
minor extremity and a 70 percent evaluation for involvement 
of the major extremity. A note accompanying the Schedule of 
Ratings for Diseases of the Peripheral Nerves indicates when 
the involvement is wholly sensory, the rating should be for 
the mild, or most, the moderate degree. 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8513.

Regulations relating to the cervical spine have been changed 
since the time the veteran requested an increased evaluation 
in April 2003. This change became effective on September 26, 
2003. See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2003); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)(2004). VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation. If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. 
§ 3.114.

Effective September 26, 2003, the Diagnostic Codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The changes 
effective September 26, 2003, provide for a General Rating 
Formula for Diseases and Injuries of the Spine that assign 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease. 
Under this formula, a 40 percent evaluation is assigned when 
there is unfavorable ankylosis of the entire cervical spine. 
A 100 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire spine. In rating 
limitation of motion, the Board must also consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability. 
38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 
10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As discussed above, a February 2003 VA outpatient treatment 
record reviewed a December 2002 electromyograph (EMG) report. 
The EMG report concluded that the nerve damage was more 
likely related to carpal tunnel syndrome rather than cervical 
radiculopathy. The impression was mild focal neuropathy of 
the right median nerve at the wrist, consistent with carpal 
tunnel entrapment and no electrodiagnostic evidence of right 
C5-T1 radiculopathy, ulnar or radial neuropathy. 

The veteran underwent a VA examination in June 2003 to assess 
the severity of his cervical spine condition. The veteran 
complained of increased neck pain over the years and 
complained of pain with range of motion. He wore a C-collar 
to the examination. The veteran reported pain upon turning 
his head. He denied periods of incapacitation due to the neck 
condition but explained it "hurt all the time." Clinical 
examination reflected forward flexion to 25 degrees and to 30 
degrees with pain. There was extension to 30 degrees and 
extension with pain to 35 degrees. Left lateral flexion was 
found to 10 degrees and he stopped because of pain. Right 
lateral flexion was found to 25 degrees. Rotation was found 
to 30 degrees on the left without pain and to 50 degrees with 
pain. Rotation to the right was recorded to 40 degrees 
without pain and was found to 50 degrees with pain. There was 
no fatigability and the veteran moved against resistance 
without difficulty. There was no evidence of atrophy of the 
muscles or muscle spasm. 

Deep tendon reflexes were 2+ to the upper extremities 
bilaterally. Grip strength was strong and equal bilaterally. 
Dexterity of the hands was intact and the tips of fingers 
touched the tips of the thumbs without difficulty. There was 
no weakness of either arm and no atrophy of the musculature 
was noted. Sensation to sharp verses dull was intact to the 
left hand and somewhat decreased in the right hand, 
particularly to the index, middle, ring and little fingers. 
The diagnosis was chronic neck strain with degenerative disc 
disease at C5-C6, C6-C7 noted on a June 1999 magnetic 
resonance imaging test (MRI). The examiner indicated that the 
revised criteria for incapacitating periods was not provided 
and therefore not considered during that examination. 

An October 2003 VA outpatient treatment record reflected the 
veteran complained of paresthesias in the forearm that the 
physician initially attributed to the neck disease. However, 
the physician explained the veteran was sent for an EMG which 
found the disorder was more consistent with carpal tunnel 
syndrome. A December 2003 VA outpatient treatment record 
explained the veteran had problems with cervical degenerative 
joint disease with radicular symptoms in the wrist. The 
physician explained that the veteran was sent for a 
neurological evaluation. The physician reviewed the results 
that indicated the nerve damage was more likely related to 
carpal tunnel syndrome rather than cervical radiculopathy. 
Clinical examination found the neck was supple and the 
thyroid was not palpable. Neurologic examination reflected 
cranial nerves II through XII were intact. There was good 
muscle strength bilaterally. There was no abnormality of 
sensation. Tendon reflexes were equal and active bilaterally. 
No pathologic reflexes were found and coordination was good. 
The impression indicated the veteran was convinced the 
paresthesia was related to his neck and requested an 
appointment with a neurologist. 

A February 2005 VA outpatient treatment record reflected 
complaints of worsening neck pain. The veteran explained he 
had pain every day, worse at night. The veteran rated the 
pain as a 10 on a scale of 10 and related that medication 
reduced the pain to an 8. The veteran reported that holding 
his neck in a fixed position caused tingling down the right 
arm to the fingers and a weakened grip. An x-ray performed in 
June 2003 showed straightening of the normal curvature with 
moderate hypertrophic degenerative changes involving the 
cervical spine. There was disc disease at C5-6 and C6-7 and 
bilateral neural foraminal narrowing. There was no leg 
weakness or numbness and no bladder or bowel incontinence. 
Examination of the neck reflected stiffness and limited range 
of motion secondary to pain. There was no lymphadenopathy or 
palpable mass. 

Neurologic examination revealed slightly decreased sensation 
of the C5 dermatome of the right upper extremity on soft 
touch. Deep tendon reflexes were 2+ and equal bilaterally. 
Handgrip was equal. The assessment was chronic neck pain with 
paresthesia and weak handgrip of the right upper extremity. 
The physician explained the veteran had degenerative joint 
and disc disease of the cervical spine and probably had some 
radiculopathy. However, a March 2005 addendum to this report 
reiterated the findings of the EMG performed in December 2002 
which found no electrodiagnostic evidence of right C5-T1 
radiculopathy, or ulnar or radial neuropathy. The March 2005 
addendum explained the veteran had worsening symptoms but 
refused to see neurosurgery. 

The veteran underwent a VA examination in March 2005. He 
complained of constant pain in the posterior neck, but denied 
flare-ups. The veteran rated the pain as 10 on a scale of 10 
and described the pain as dull. He treated with medication 
and did not require a walker, cane, crutch, brace, neck brace 
or other assistive device. He was able to walk two city 
blocks in approximately 20 minutes. He denied falling or 
unsteadiness. He denied a history of trauma or prior surgery. 
He indicated he was able to perform activities of daily 
living without restrictions. 

Clinical examination reflected no redness, swelling or 
tenderness on palpation. Forward flexion and extension were 
demonstrated to 45 degrees. Left lateral flexion and right 
lateral flexion were found to 30 degrees. There was rotation 
bilaterally to 50 degrees. The veteran showed movement 
against resistance without difficulty and showed repeated 
range of motion of the cervical spine without additional loss 
of range of motion. In fact, the range of motion appeared to 
improve slightly with repeated range of motion. Neurological 
examination showed deep tendon reflexes to be 2+ bilaterally 
to upper and lower extremities. Sensation to sharp versus 
dull and vibratory sense was well maintained bilaterally to 
upper and lower extremities. An x-ray taken in February 2005 
reflected severe degenerative cervical disc disease, mainly 
at C5-6 and C6-7 and osteophytic changes at multiple levels. 
There were also degenerative changes throughout the cervical 
facet joints. The diagnoses were degenerative disc disease of 
the cervical spine and degenerative join disease of the 
cervical spine. 

The March 2005 VA examination of the peripheral nerves was 
discussed above. The examiner explained the numbness and 
tingling of the right arm were not evident upon examination. 
Significantly, the examiner found the veteran's symptoms of 
right hand numbness would not be at least as likely as not 
related to the cervical injury but would much more likely be 
related to carpal tunnel syndrome of the right hand. 

In April 2005, the veteran was seen at the VA Medical Center 
for a complaint of a sharp dull ache at the left nuchal area 
radiating down the left side of the neck. Clinical 
examination reflected the neck was supple without cervical 
spine tenderness. There was no lymphadenopathy or 
thyromegaly. Neurologic examination found no nystagmus. 
Cranial nerves II through XII were intact. Soft touch 
sensation was intact and deep tendon reflexes were 2+ and 
equal. Motor strength was 5/5 and equal. The assessment was 
degenerative joint disease and degenerative disc disease with 
probable radiculopathy. Medication was prescribed to 
alleviate the pain.

An August 2005 VA outpatient treatment record reflected 
complaints of numbness in the arm extending up to the elbow 
and shoulder. The veteran reported radicular pain in the neck 
and right arm when he performed activities involving neck 
extension. He also reported severe pain down the arm which 
was alleviated by getting up flexing or moving the neck. The 
pain and numbness in the neck radiated down the right arm to 
the digits and was occasionally severe. There were no 
complaints of the left arm. Clinical examination reflected 
the cervical spine had 20 degrees extension, rotation of the 
right to 60 degrees, rotation to the left of 50 degrees and 
flexion that was normal for his age. He reported mild pain in 
the neck and right arm with foraminal compression maneuvers 
right. 

An August 2005 VA neurologic evaluation of the right upper 
extremity concluded with an assessment of mild to moderate 
carpal tunnel syndrome right; cervical radiculalgia, right 
C7; multilevel cervical spondylosis with symptomatic 
foraminal stenosis C6-7; and multi level cervical 
degenerative disc disease. The physician explained that the 
numbness from driving and sleeping was due to the carpal 
tunnel syndrome. These mild electrical abnormalities did not 
require decompression. The neck and radicular arm pain with 
neck movement was secondary to foraminal stenosis.

The veteran also provided testimony at a June 2007 Board 
hearing. During this hearing, the veteran explained that he 
treated the degenerative disc disease with medication. He 
explained he performed activities of daily living because he 
was "stubborn." He reported he could get around, shop and 
walk with pain. The veteran indicated he had physical therapy 
for a couple months and stopped for financial reasons. 

A review of the evidence of record discloses that the veteran 
does not meet the criteria for a higher evaluation for his 
cervical spine disability under the criteria in effect when 
he filed his claim. Under those criteria, a higher evaluation 
of 60 percent is warranted upon a showing of ankylosis at a 
favorable angle or documentation of an incapacitating episode 
lasting at least 6 weeks during the prior year. The evidence 
of record illustrates limitation in motion; however fails to 
document any ankylosis or limitation of motion which would be 
tantamount to ankylosis. In fact, the evidence illustrates 
the veteran continues to have motion of the cervical spine, 
including up to 30-45 degrees of forward flexion. To the 
extent the motion of the neck is limited and painful, this is 
considered under the currently assigned 40 percent 
evaluation. 

Nor are there neurological manifestations such that the 
veteran would be entitled to an evaluation in excess of the 
currently assigned 40 percent evaluation. Although the 
veteran has complaints of radiculopathy and VA outpatient 
treatment records such as the August 2005 outpatient 
treatment diagnosed radiculopathy secondary to the foraminal 
stenosis, the evidence does not illustrate the radiculopathy 
manifests with a severity to warrant a separate evaluation 
under Diagnostic Codes 8510-8513. Rather, the VA examinations 
dated in June 2003 and March 2005 clearly illustrated that 
although the veteran had subjective complaints of numbness 
and tingling, the strength and sensation of the right arm 
remained intact and did not result in additional loss of 
movement of the right arm, elbow or shoulder. Given that the 
symptomatology is wholly in the nature of occasional numbness 
and tingling without any functional impairment, the Board 
concludes that the veteran has not demonstrated that he has 
mild incomplete paralysis of the cranial nerves. Furthermore, 
the evidence for consideration has not demonstrated that the 
veteran's cervical spine disability has produced any 
incapacitating episodes during the past year. In fact, the 
veteran has testified that he continues to work, albeit part 
time, and VA examinations and the veteran's own testimony 
reflect no restrictions in his activities of daily living.

A higher evaluation under the schedular criteria in effect as 
of September 2003 is also not warranted. Under the General 
Rating Formula for Diseases and Injuries of the Spine, an 
evaluation in excess of 40 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine for a 50 percent 
evaluation and unfavorable ankylosis for the entire spine for 
a 100 percent evaluation. As discussed above, the veteran has 
a limited range of motion of the cervical spine, however, 
does not present with ankylosis of the entire thoracolumbar 
spine or unfavorable ankylosis of the entire spine. Thus, the 
veteran is not entitled to an evaluation in excess of 40 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Code 
5243.

As for an evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the veteran is not shown to have had any 
incapacitating episodes during the course of his appeal. 
Furthermore, the neurological abnormality of radiculopathy 
has not manifested to a level that can be described as mild 
incomplete paralysis. Therefore, the preponderance of the 
evidence does not demonstrate that the veteran is entitled to 
an evaluation in excess of 40 percent for his cervical spine 
disability. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for the referral of the claim for the assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for carpal tunnel syndrome 
is denied.

An evaluation in excess of 40 percent for cervical spine 
degenerative joint disease is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


